Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on September 15, 2021 in response to the Office Action of June 15, 2021 is acknowledged and has been entered. Claims 1, 2, 5, 8, 9, 12, 15, 16 and 18 have been amended. Claim 14 has been canceled. Claim 21 is new. Claims 1-13 and 15-21 are pending and under examination in this Office Action.
Response to Amendment
The claim objections to claims 1, 2, 5, 8, 9, 12, 15, 16 and 18 are now withdrawn in view of the claim amendments.
The claim rejections under 35 U.S.C. 112(b) to claims 5, 12 and 18 are now withdrawn in view of the claim amendments.
The claim rejections under 35 U.S.C. 101 to claims 15-20 are now withdrawn in view of the claim amendments.
Applicant's arguments with respect to claims 1-13 and 15-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 103 to claims 1-20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection sections for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (U.S. Pub. No. US 2015/0351074 A1), herein referred to as Vyas, in view of Kumar et al. (U.S. Pub. No. US 2017/0171087 A1), herein referred to as Kumar.
In regard to claim 1, Vyas teaches a method of fast resumption of dormant sessions (e.g. activation of the VoIP applications – para. [0001]; Examiner notes that Specification [00020] and [00028] discloses the time-sensitive applications that are benefited by the claimed invention includes VoIP applications. Vyas teaches the activation of the inactive VoIP applications in the client device to fulfill the time-sensitive task. Vyas discloses the application cloud server communicating with its client application through a push notification server by passing the connection information in the push notification so that the VoIP service could fast recover the client application and does not have to manage NAT timeouts of intervening communication networks, or send keep alive packets, etc.  – Vyas, para. [0028], [0043] and on a client device (e.g. a mobile computing device; “… The disclosure generally relates to activating the VoIP applications based on notifications pushed to the mobile computing device by a cloud-based notification infrastructure …” – para. [0001]), the method comprising:
	receiving, by the client device (e.g. the mobile computing device – para. [0031]), a push notification (e.g. the incoming call notification – para. [0042]) from a push notification server (e.g. the push notification server; FIG. 1; “… FIG. 1 illustrates an example of a system 100 for managing VoIP services provided to a mobile computing device 150a based on notifications pushed to the mobile computing device 150a by a cloud-based notification service …” – para. [0030]; “… The local component is a notification daemon (referred to as a notification handler) 152 running on the mobile computing device 150a. The notification handler 152 is connected as a client to the notification server 130 through a persistent network connection …” – para. [0031]; “… Upon receipt of the incoming call notification (C) from the notification server 130, notification handler 152 determines which of the multiple VoIP applications 154a, 154b, ... installed on the mobile computing device 150a is the recipient of the incoming call notification (C) …” – para. [0042]); 
	extracting, by a notification process (e.g. the notification handler – para. [0031] and [0042]) on the client device, a datagram packet (e.g. the incoming call information such as the information B provided by the VoIP server and packaged in the incoming call notification – para. [0039] and [0041]; Examiner notes that the limitation “datagram” is considered as a basic transfer unit associated with a packet-switched network. Vyas teaches the incoming call packet information communications and later on in the Office Action Kumar teaches the UDP packet communications) from the push notification (e.g. examining the incoming call notification and  the VoIP server 120a provides information (B) about the incoming call through the persistent network connection to the notification server 130 …” – para. [0039]; “… the notification server 130 packages the received information (B) about the incoming call received from the VoIP server 120a into an incoming call notification (C). In some implementations, the incoming call notification (C) can be a TCP packet and includes at least an identifier of the mobile computing device 150a and of the recipient VoIP application 154a …” – para. [0041]; “… Upon receipt of the incoming call notification (C) from the notification server 130, notification handler 152 determines which of the multiple VoIP applications 154a, 154b, ... installed on the mobile computing device 150a is the recipient of the incoming call notification (C). Such a determination is performed by the notification handler 152 based on an identifier of one of the VoIP applications 154a, 154b, ... included in the received incoming call notification (C) …” – para. [0042]); …; and
	reading, by the at least one application, the datagram packet (e.g. the VoIP application being activated/awaken and processing the incoming call information; FIG. 1; “… Once the notification handler 152 identifies VoIP application 154a as the recipient of the incoming call notification (C), the notification handler 152 verifies whether the recipient VoIP application 154a is active … if a result of the verification is that the VoIP application 154a is inactive (e.g., 
	Vyas teaches activating the inactive VoIP application and sending the incoming call information to the VoIP application on the client device (Vyas, para. [0043], [0044], [0045]). Vyas does not explicitly teach, but Kumar teaches injecting, by the notification process (e.g. the VPN client – para. [0064]), the datagram packet into a communication stack for at least one application on the client device (e.g. sending the UDP datagram packets to protocol stack for application 112 on the client device/FEP 110 – para. [0064]), wherein the datagram packet is injected into the communication stack transparent to the at least one application (e.g. the VPN client sending the datagram packets to the protocol stack without informing application 112 and the protocol stack interacting with application 112 – para. [0064]; FIG. 1; FIG. 7; “… In 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vyas in view of Kumar in order to incorporate a method of sending a datagram packet to an application on a client device by using a protocol stack as disclosed by Kumar. One of ordinary skilled in the art would have been motivated because the arts from Vyas and Kumar disclose the features of supporting delay-sensitive applications such as VoIP on a client device. Such incorporation would provide support for processing data packets corresponding to various protocols on a client device.
In regard to claim 2, Vyas teaches further comprising responding, by the at least one application (e.g. the VoIP application – para. [0044]), to a sender (e.g. the VoIP server – para. [0044]) of the datagram packet (FIG. 1; “… At this point, the VoIP application 154a running on the mobile computing device 150a can transmit-over a direct network connection (represented as a solid-line) between the VoIP application 154a and the VoIP server 120a-a request (E) that the VoIP server 120a establish the call between the caller device 110a and the VoIP application 154a running on the recipient mobile computing device 150a …” – para. [0044]).
In regard to claim 3, Vyas teaches wherein responding, by the at least one application, to a sender of the datagram packet includes sending a response packet (e.g. a request – para. [0044]) to an application server (e.g. the VoIP server – para. [0039] and [0044]) that transmitted the datagram packet (e.g. the incoming call information – para. [0039]) as a payload of a notification request to the push notification server (e.g. transmitting the incoming call information to the push notification server; FIG. 1; “… FIG. 1 illustrates an example of a system 100 for managing VoIP services provided to a mobile computing device 150a based on notifications pushed to the mobile computing device 150a by a cloud-based notification service …” – para. [0030]; “… Upon receipt of the incoming call packet (A) from the caller device 110a, the VoIP server 120a provides information (B) about the incoming call through the persistent network connection to the notification server 130 …” – para. [0039]; “… At this point, the VoIP application 154a running on the mobile computing device 150a can transmit-over a direct network connection (represented as a solid-line) between the VoIP application 154a and the VoIP server 120a-a request (E) that the VoIP server 120a establish the call between the caller device 110a and the VoIP application 154a running on the recipient 
In regard to claim 4, Vyas teaches wherein the push notification (e.g. the incoming call notification – para. [0041]) includes the payload from the notification request (e.g. the incoming call information – para. [0039] and [0041]) transmitted to the push notification server (e.g. the push notification server; FIG. 1; “… Upon receipt of the incoming call packet (A) from the caller device 110a, the VoIP server 120a provides information (B) about the incoming call through the persistent network connection to the notification server 130 …” – para. [0039]; “… the notification server 130 packages the received information (B) about the incoming call received from the VoIP server 120a into an incoming call notification (C) …” – para. [0041]).
In regard to claim 5, Vyas teaches wherein receiving, by the client device, the push notification from the push notification server includes receiving the push notification in a packet (e.g. the incoming call notification – para. [0042]), wherein the packet is one of a transport control protocol (TCP) packet (e.g. the packet being communicated with TCP network connection – para. [0032]) or a transport layer security (TLS) packet (FIG. 1; “… FIG. 1 illustrates an example of a system 100 for managing VoIP services provided to a mobile computing device 150a based on notifications pushed to the mobile computing device 150a by a cloud-based notification service …” – para. [0030]; “… The local component is a notification daemon (referred to as a notification handler) 152 running on the mobile computing device 150a. The notification handler 152 is connected as a client to the notification server 130 through a persistent network connection …” – para. [0031]; “… Communications between the 
In regard to claim 7, Vyas teaches wherein the client device (e.g. the mobile computing device – para. [0036]) is a resource-constrained device and the at least one application (e.g. the VoIP application – para. [0036]) is time-sensitive application (Examiner notes that Specification [00028] recites that the examples of time-sensitive application may include a Voice over IP (VoIP) application and Specification [00017] recites that a resource-constrained device may include a portable device or smartphone;  FIG. 1; “… Power necessary to conventionally maintain such a persistent VoIP connection can shorten the life of a battery of the recipient mobile computing device 150b. Additional computing resources (e.g., processing time and storage space) may be necessary at the VoIP server 120b, at the mobile computing device 150b, or both, to manage the persistent VoIP connection …” – para. [0036]).
In regard to claim 8, Vyas teaches an apparatus for fast resumption of dormant sessions (e.g. activation of the VoIP applications – para. [0001]; Examiner notes that Specification [00020] and [00028] discloses the time-sensitive applications that are benefited by the claimed invention includes VoIP applications. Vyas teaches the activation of the inactive VoIP applications in the client device to fulfill the time-sensitive task. Vyas discloses the application cloud server communicating with its client application through a push notification on a client device (e.g. a mobile computing device – para. [0001]), the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of (“… The disclosure generally relates to activating the VoIP applications based on notifications pushed to the mobile computing device by a cloud-based notification infrastructure …” – para. [0001]; “… Implementations of the subject matter described in this specification can be configured as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible nonvolatile program carrier for execution by, or to control the operation of, data processing apparatus …” – para. [0085]; “… The term ‘data processing apparatus’ encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor …” – para. [0086]):
	receiving, by the client device (e.g. the mobile computing device – para. [0031]), a push notification (e.g. the incoming call notification – para. [0042]) from a push notification server (e.g. the push notification server; FIG. 1; “… FIG. 1 illustrates an example of a system 100 for managing VoIP services provided to a mobile computing device 150a based on notifications pushed to the mobile computing device 150a by a cloud-based notification service …” – para. [0030]; “… The local component is a notification daemon (referred to as a notification handler) ;
	extracting, by a notification process (e.g. the notification handler – para. [0031] and [0042]) on the client device, a datagram packet (e.g. the incoming call information such as the information B provided by the VoIP server and packaged in the incoming call notification – para. [0039] and [0041]; Examiner notes that the limitation “datagram” is considered as a basic transfer unit associated with a packet-switched network. Vyas teaches the incoming call packet information communications and later on in the Office Action Kumar teaches the UDP packet communications) from the push notification (e.g. examining the incoming call notification and determining the recipient of the incoming call notification; FIG. 1; “… A caller device 110a transmits over a network connection (represented as a solid line) an incoming call packet (A)-that indicates an incoming call for an instance of the VoIP application 154a installed on the mobile computing device 150a-to a VoIP server 120a associated with the VoIP application 154a …” – para. [0038]; “… Upon receipt of the incoming call packet (A) from the caller device 110a, the VoIP server 120a provides information (B) about the incoming call through the persistent network connection to the notification server 130 …” – para. [0039]; “… the notification server 130 packages the received information (B) about the incoming call received from the VoIP server 120a into an incoming call notification (C). In some implementations, the incoming call ; …; and
	reading, by the at least one application, the datagram packet (e.g. the VoIP application being activated/awaken and processing the incoming call information; FIG. 1; “… Once the notification handler 152 identifies VoIP application 154a as the recipient of the incoming call notification (C), the notification handler 152 verifies whether the recipient VoIP application 154a is active … if a result of the verification is that the VoIP application 154a is inactive (e.g., terminated or background suspended) the notification handler 152 causes the inactive VoIP application 154a to become active. In some implementations, the notification handler 152 sends a wakeup message directly to the inactive VoIP application 154a to activate it. In other implementations, the notification handler 152 requests that an application manager process (not shown in FIG. 1) activate the inactive VoIP application 154a. Upon activation of the VoIP application 154a, the notification handler 152 provides the VoIP application 154a the indication (D) of the incoming call …” – para. [0043]; “… At this point, the VoIP application 154a running on the mobile computing device 150a can transmit-over a direct network connection (represented as a solid-line) between the VoIP application 154a and the VoIP server 120a-a request (E) that 
	Vyas teaches activating the inactive VoIP application and sending the incoming call information to the VoIP application on the client device (Vyas, para. [0043], [0044], [0045]). Vyas does not explicitly teach, but Kumar teaches injecting, by the notification process (e.g. the VPN client – para. [0064]), the datagram packet into a communication stack for at least one application on the client device (e.g. sending the UDP datagram packets to protocol stack for application 112 on the client device/FEP 110 – para. [0064]), wherein the datagram packet is injected into the communication stack transparent to the at least one application (e.g. the VPN client sending the datagram packets to the protocol stack without informing application 112 and the protocol stack interacting with application 112 – para. [0064]; FIG. 1; FIG. 7; “… In the example in FIG. 1, network environment 100 includes multiple endpoints; such as first endpoint ‘FEP’ 110 and second endpoint ‘SEP’ 140. FEP 110 (also known as ‘remote user device,’ ‘remote client’ and ‘client computing device’) may be operated by a remote user at a location remote to private network 142. SEP 140 may represent a physical server or a virtualized computing instance (e.g., virtual machine) supported by the physical server in private network 142. For example, SEP 140 may provide various web-based services to FEP 110 …” – para. [0014]; “… application 112 may be used for audio or video communication, such as Voice over Internet Protocol (VOIP) … In this case, an ‘unreliable transport protocol’ such as UDP may be used by protocol stack 116 to send UDP datagrams containing delay-sensitive 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vyas in view of Kumar in order to incorporate a method of sending a datagram packet to an application on a client device by using a protocol stack as disclosed by Kumar. One of ordinary skilled in the art would have been motivated because the arts from Vyas and Kumar disclose the features of supporting delay-sensitive applications such as VoIP on a client device. Such incorporation would provide support for processing data packets corresponding to various protocols on a client device.
In regard to claim 9, Vyas teaches further comprising responding, by the at least one application (e.g. the VoIP application – para. [0044]), to a sender (e.g. the VoIP server) of the datagram packet (FIG. 1; “… At this point, the VoIP application 154a running on the mobile computing device 150a can transmit-over a direct network connection (represented as a solid-line) between the VoIP application 154a and the VoIP server 120a-a request (E) that the VoIP server 120a establish the call between the caller device 110a and the VoIP application 154a running on the recipient mobile computing device 150a …” – para. [0044]).
In regard to claim 10, Vyas teaches wherein responding, by the at least one application, to a sender of the datagram packet includes sending a response packet (e.g. a request – para. [0044]) to an application server (e.g. the VoIP server – para. [0039] and [0044]) that transmitted the datagram packet (e.g. the incoming call information – para. [0039]) as a payload of a notification request to the push notification server (e.g. transmitting the incoming call information to the push notification server; FIG. 1; “… FIG. 1 illustrates an example of a system 100 for managing VoIP services provided to a mobile computing device 150a based on notifications pushed to the mobile computing device 150a by a cloud-based notification service …” – para. [0030]; “… Upon receipt of the incoming call packet (A) from the caller device 110a, the VoIP server 120a provides information (B) about the incoming call through the persistent network connection to the notification server 130 …” – para. [0039]; “… At this point, the VoIP application 154a running on the mobile computing device 150a can transmit-over a direct network connection (represented as a solid-line) between the VoIP application 154a and the VoIP server 120a-a request (E) that the VoIP server 120a establish the call between the caller device 110a and the VoIP application 154a running on the recipient mobile computing device 150a …” – para. [0044]; “… a payload of a data packet of the incoming call notification (C) includes an instruction that the VoIP application 154a connect with the VoIP server 120a …” – para. [0045]).
In regard to claim 11, Vyas teaches wherein the push notification (e.g. the incoming call notification – para. [0041]) includes the payload from the notification request (e.g. the incoming call information – para. [0039] and [0041]) transmitted to the push notification server (e.g. the push notification server; FIG. 1; “… Upon receipt of the incoming call packet (A) from the caller device 110a, the VoIP server 120a provides information (B) about the incoming call through the persistent network connection to the notification server 130 …” – para. [0039]; 
In regard to claim 12, Vyas teaches wherein receiving, by the client device, the push notification from the push notification server includes receiving the push notification (e.g. the incoming call notification – para. [0042]) in at least one of a transport control protocol (TCP) packet (e.g. the packet being communicated with TCP network connection – para. [0032]) or a transport layer security (TLS) packet (FIG. 1; “… FIG. 1 illustrates an example of a system 100 for managing VoIP services provided to a mobile computing device 150a based on notifications pushed to the mobile computing device 150a by a cloud-based notification service …” – para. [0030]; “… The local component is a notification daemon (referred to as a notification handler) 152 running on the mobile computing device 150a. The notification handler 152 is connected as a client to the notification server 130 through a persistent network connection …” – para. [0031]; “… Communications between the notification handler 152 and the notification server 130 over such a persistent network connection are carried out through transmission control protocol (TCP), for instance …” – para. [0032]; “… Upon receipt of the incoming call notification (C) from the notification server 130, notification handler 152 determines which of the multiple VoIP applications 154a, 154b, ... installed on the mobile computing device 150a is the recipient of the incoming call notification (C) …” – para. [0042]).
In regard to claim 15, Vyas teaches a computer program product for fast resumption of dormant sessions (e.g. activation of the VoIP applications – para. [0001]; Examiner notes that Specification [00020] and [00028] discloses the time-sensitive applications that are benefited by the claimed invention includes VoIP applications. Vyas teaches the activation of the inactive on a client device (e.g. a mobile computing device – para. [0001]), the computer program product disposed upon a non-volatile computer readable storage medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps (“… The disclosure generally relates to activating the VoIP applications based on notifications pushed to the mobile computing device by a cloud-based notification infrastructure …” – para. [0001]; “… another aspect of the subject matter described in this specification can be implemented in a mobile computing device that includes one or more hardware processors; and non-transitory computer readable medium encoding instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to emulate a notification handler that performs operations …” – para. [0010]) of:
	receiving, by the client device (e.g. the mobile computing device – para. [0031]), a push notification (e.g. the incoming call notification – para. [0042]) from a push notification server (e.g. the push notification server; FIG. 1; “… FIG. 1 illustrates an example of a system 100 for managing VoIP services provided to a mobile computing device 150a based on notifications pushed to the mobile computing device 150a by a cloud-based notification service …” – para. [0030]; “… The local component is a notification daemon (referred to as a notification handler) ; 
	extracting, by a notification process (e.g. the notification handler – para. [0031] and [0042]) on the client device, a datagram packet (e.g. the incoming call information such as the information B provided by the VoIP server and packaged in the incoming call notification – para. [0039] and [0041]; Examiner notes that the limitation “datagram” is considered as a basic transfer unit associated with a packet-switched network. Vyas teaches the incoming call packet information communications and later on in the Office Action Kumar teaches the UDP packet communications) from the push notification (e.g. examining the incoming call notification and determining the recipient of the incoming call notification; FIG. 1; “… A caller device 110a transmits over a network connection (represented as a solid line) an incoming call packet (A)-that indicates an incoming call for an instance of the VoIP application 154a installed on the mobile computing device 150a-to a VoIP server 120a associated with the VoIP application 154a …” – para. [0038]; “… Upon receipt of the incoming call packet (A) from the caller device 110a, the VoIP server 120a provides information (B) about the incoming call through the persistent network connection to the notification server 130 …” – para. [0039]; “… the notification server 130 packages the received information (B) about the incoming call received from the VoIP server 120a into an incoming call notification (C). In some implementations, the incoming call ; …; and
	reading, by the at least one application, the datagram packet (e.g. the VoIP application being activated/awaken and processing the incoming call information; FIG. 1; “… Once the notification handler 152 identifies VoIP application 154a as the recipient of the incoming call notification (C), the notification handler 152 verifies whether the recipient VoIP application 154a is active … if a result of the verification is that the VoIP application 154a is inactive (e.g., terminated or background suspended) the notification handler 152 causes the inactive VoIP application 154a to become active. In some implementations, the notification handler 152 sends a wakeup message directly to the inactive VoIP application 154a to activate it. In other implementations, the notification handler 152 requests that an application manager process (not shown in FIG. 1) activate the inactive VoIP application 154a. Upon activation of the VoIP application 154a, the notification handler 152 provides the VoIP application 154a the indication (D) of the incoming call …” – para. [0043]; “… At this point, the VoIP application 154a running on the mobile computing device 150a can transmit-over a direct network connection (represented as a solid-line) between the VoIP application 154a and the VoIP server 120a-a request (E) that 
	Vyas teaches activating the inactive VoIP application and sending the incoming call information to the VoIP application on the client device (Vyas, para. [0043], [0044], [0045]). Vyas does not explicitly teach, but Kumar teaches injecting, by the notification process (e.g. the VPN client – para. [0064]), the datagram packet into a communication stack for at least one application on the client device (e.g. sending the UDP datagram packets to protocol stack for application 112 on the client device/FEP 110 – para. [0064]), wherein the datagram packet is injected into the communication stack transparent to the at least one application (e.g. the VPN client sending the datagram packets to the protocol stack without informing application 112 and the protocol stack interacting with application 112 – para. [0064]; FIG. 1; FIG. 7; “… In the example in FIG. 1, network environment 100 includes multiple endpoints; such as first endpoint ‘FEP’ 110 and second endpoint ‘SEP’ 140. FEP 110 (also known as ‘remote user device,’ ‘remote client’ and ‘client computing device’) may be operated by a remote user at a location remote to private network 142. SEP 140 may represent a physical server or a virtualized computing instance (e.g., virtual machine) supported by the physical server in private network 142. For example, SEP 140 may provide various web-based services to FEP 110 …” – para. [0014]; “… application 112 may be used for audio or video communication, such as Voice over Internet Protocol (VOIP) … In this case, an ‘unreliable transport protocol’ such as UDP may be used by protocol stack 116 to send UDP datagrams containing delay-sensitive 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vyas in view of Kumar in order to incorporate a method of sending a datagram packet to an application on a client device by using a protocol stack as disclosed by Kumar. One of ordinary skilled in the art would have been motivated because the arts from Vyas and Kumar disclose the features of supporting delay-sensitive applications such as VoIP on a client device. Such incorporation would provide support for processing data packets corresponding to various protocols on a client device.
In regard to claim 16, Vyas teaches further comprising responding, by the at least one application (e.g. the VoIP application – para. [0044]), to a sender (e.g. the VoIP server – para. [0044]) of the datagram packet (FIG. 1; “… At this point, the VoIP application 154a running on the mobile computing device 150a can transmit-over a direct network connection (represented as a solid-line) between the VoIP application 154a and the VoIP server 120a-a request (E) that the VoIP server 120a establish the call between the caller device 110a and the VoIP application 154a running on the recipient mobile computing device 150a …” – para. [0044]).
In regard to claim 17, Vyas teaches wherein responding, by the at least one application, to a sender of the datagram packet includes sending a response packet (e.g. a request – para. [0044]) to an application server (e.g. the VoIP server – para. [0039] and [0044]) that transmitted the datagram packet (e.g. the incoming call information – para. [0039]) as a payload of a notification request to the push notification server (e.g. transmitting the incoming call information to the push notification server; FIG. 1; “… FIG. 1 illustrates an example of a system 100 for managing VoIP services provided to a mobile computing device 150a based on notifications pushed to the mobile computing device 150a by a cloud-based notification service …” – para. [0030]; “… Upon receipt of the incoming call packet (A) from the caller device 110a, the VoIP server 120a provides information (B) about the incoming call through the persistent network connection to the notification server 130 …” – para. [0039]; “… At this point, the VoIP application 154a running on the mobile computing device 150a can transmit-over a direct network connection (represented as a solid-line) between the VoIP application 154a and the VoIP server 120a-a request (E) that the VoIP server 120a establish the call between the caller device 110a and the VoIP application 154a running on the recipient mobile computing device 150a …” – para. [0044]; “… a payload of a data packet of the incoming call notification (C) includes an instruction that the VoIP application 154a connect with the VoIP server 120a …” – para. [0045]).
In regard to claim 18, Vyas teaches wherein receiving, by the client device, the push notification from the push notification server includes receiving the push notification (e.g. the incoming call notification – para. [0042]) in at least one of a transport control protocol (TCP) packet (e.g. the packet being communicated with TCP network connection – para. [0032]) or a transport layer security (TLS) packet (FIG. 1; “… FIG. 1 illustrates an example of a system 100 for managing VoIP services provided to a mobile computing device 150a based on notifications pushed to the mobile computing device 150a by a cloud-based notification service …” – para. 
In regard to claim 20, Vyas teaches wherein the client device (e.g. the mobile computing device – para. [0036]) is a resource-constrained device and the at least one application (e.g. the VoIP application – para. [0036]) is time-sensitive application (Examiner notes that Specification [00028] recites that the examples of time-sensitive application may include a Voice over IP (VoIP) application and Specification [00017] recites that a resource-constrained device may include a portable device or smartphone;  FIG. 1; “… Power necessary to conventionally maintain such a persistent VoIP connection can shorten the life of a battery of the recipient mobile computing device 150b. Additional computing resources (e.g., processing time and storage space) may be necessary at the VoIP server 120b, at the mobile computing device 150b, or both, to manage the persistent VoIP connection …” – para. [0036]).
In regard to claim 21, Vyas does not explicitly teach, but Kumar teaches wherein the datagram packet is injected into the communication stack at the transport layer (e.g. the UDP datagrams being sent to the protocol stack; FIG. 7; “… VPN client 118 generates and sends 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vyas in view of Kumar in order to incorporate a method of sending a datagram packet to an application on a client device by using a protocol stack as disclosed by Kumar. One of ordinary skilled in the art would have been motivated because the arts from Vyas and Kumar disclose the features of supporting delay-sensitive applications such as VoIP on a client device. Such incorporation would provide support for processing data packets corresponding to various protocols on a client device. 
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (U.S. Pub. No. US 2015/0351074 Al), herein referred to as Vyas, in view of Kumar et al. (U.S. Pub. No. US 2017/0171087 A1), herein referred to as Kumar, and in further view of Govindarajan et al. (U.S. Patent No. US 10,243,877 B1), herein referred to as Govindarajan.
In regard to claim 6, Vyas in view of Kumar teach wherein injecting, by the notification process, the datagram packet into the communication stack for at least one application on the client device. Vyas in view of Kumar do not explicitly teach, but Govindarajan teaches includes scheduling the at least one application to read the datagram packet (e.g. scheduling an application to process a received packet; FIG. 2; FIG. 4; FIG. 5; “… As shown in FIG. 4, network device 220 may include one or more applications 405-1 through 405-N … a network stack 410, and a scheduler 415 … network stack 410 may include one or more layers associated with processing packets, such as an Ethernet layer, an Internet protocol (IP) layer, a  … Scheduler 415 may schedule packets for processing by network device 220 … scheduler 415 may communicate with network stack 410 in order to coordinate processing of packets received by network device 220 …” – col. 6, l. 66 – col. 7, l. 47; “… process 500 may include receiving a packet associated with the application (block 515). For example, network stack 410 may receive a packet associated with application 405 … network stack 410 may expedite processing of the packet based on communicating with scheduler 415 … scheduler 415 may immediately (e.g., without queuing, as soon as processing resources are available, etc.) cause the process, associated with the packet, to be executed, and may place the packet in a socket buffer, associated with application 405, for processing … network stack 410 may cause the process, associated with processing the packet to be scheduled ( e.g., by scheduler 415) for execution according to a scheduling algorithm …” – col. 9, ll. 61-64 and col. 11, ll. 15-28 and col. 11, ll. 55-67).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vyas in view of Kumar and further in view of Govindarajan in order to incorporate a method of scheduling an application to process a datagram packet in a network device through the communication of a network stack with a scheduler as disclosed by Govindarajan. One of ordinary skilled in the art would have been motivated because the arts from Vyas, Kumar and Govindarajan disclose the features of data packet processing in the computer networking environment. Such incorporation would ensure a packet associated with an application in a network device to be processed in accordance with a timing requirement, 
In regard to claim 13, Vyas in view of Kumar teach wherein injecting, by the notification process, the datagram packet into the communication stack for at least one application on the client device. Vyas in view of Kumar do not explicitly teach, but Govindarajan teaches includes scheduling the at least one application to read the datagram packet (e.g. scheduling an application to process a received packet; FIG. 2; FIG. 4; FIG. 5; “… As shown in FIG. 4, network device 220 may include one or more applications 405-1 through 405-N … a network stack 410, and a scheduler 415 … network stack 410 may include one or more layers associated with processing packets, such as an Ethernet layer, an Internet protocol (IP) layer, a transmission control protocol and/or user datagram protocol (TCP/UDP) layer, a socket layer … Scheduler 415 may schedule packets for processing by network device 220 … scheduler 415 may communicate with network stack 410 in order to coordinate processing of packets received by network device 220 …” – col. 6, l. 66 – col. 7, l. 47; “… process 500 may include receiving a packet associated with the application (block 515). For example, network stack 410 may receive a packet associated with application 405 … network stack 410 may expedite processing of the packet based on communicating with scheduler 415 … scheduler 415 may immediately (e.g., without queuing, as soon as processing resources are available, etc.) cause the process, associated with the packet, to be executed, and may place the packet in a socket buffer, associated with application 405, for processing … network stack 410 may cause the process, associated with processing the packet to be scheduled ( e.g., by scheduler 415) for 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vyas in view of Kumar and further in view of Govindarajan in order to incorporate a method of scheduling an application to process a datagram packet in a network device through the communication of a network stack with a scheduler as disclosed by Govindarajan. One of ordinary skilled in the art would have been motivated because the arts from Vyas, Kumar and Govindarajan disclose the features of data packet processing in the computer networking environment. Such incorporation would ensure a packet associated with an application in a network device to be processed in accordance with a timing requirement, while also ensuring fairness of expedited processing amongst multiple applications (Govindarajan, col. 2, ll. 58-67).
In regard to claim 19, Vyas in view of Kumar teach wherein injecting, by the notification process, the datagram packet into the communication stack for at least one application on the client device. Vyas in view of Kumar do not explicitly teach, but Govindarajan teaches includes scheduling the at least one application to read the datagram packet (e.g. scheduling an application to process a received packet; FIG. 2; FIG. 4; FIG. 5; “… As shown in FIG. 4, network device 220 may include one or more applications 405-1 through 405-N … a network stack 410, and a scheduler 415 … network stack 410 may include one or more layers associated with processing packets, such as an Ethernet layer, an Internet protocol (IP) layer, a transmission control protocol and/or user datagram protocol (TCP/UDP) layer, a socket layer … Scheduler 415 may schedule packets for processing by network device 220 … scheduler 415 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vyas in view of Kumar and further in view of Govindarajan in order to incorporate a method of scheduling an application to process a datagram packet in a network device through the communication of a network stack with a scheduler as disclosed by Govindarajan. One of ordinary skilled in the art would have been motivated because the arts from Vyas, Kumar and Govindarajan disclose the features of data packet processing in the computer networking environment. Such incorporation would ensure a packet associated with an application in a network device to be processed in accordance with a timing requirement, while also ensuring fairness of expedited processing amongst multiple applications (Govindarajan, col. 2, ll. 58-67).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448